DETAILED ACTION
This office action is in response to the amendment filed on April 16, 2021. Claims 1-9, 12-17, 21, 22, 26-28, 30 and 31 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed April 16, 2021, with respect to the amended independent claims have been fully considered and are persuasive.  The previous rejection has been overcome and thus is hereby withdrawn. 
Allowable Subject Matter
Claims 1-9, 12-17, 21, 22, 26-28, 30 and 31 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning apparatus. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Donato (2011/0173768) and Ihde (9145112). Donato discloses a reversed angled cleaning device having a squeegee (6) and a sponge (8) located at one end of handle (4) and is generally orientated at angle (see angle 2) of less than 50° and greater than 40° from a longitudinal axis of the handle (i.e. 44°, Paragraph 20), but lacks, a second cleaning device formed as a squeegee located at a second end of the handle, is positioned vertically downward from the longitudinal axis of the handle such that it is orientated in an opposite direction from the first squeegee and is generally orientated at angle of less than 50° and greater than 40°. Ihde teaches that it is known in the art to provide a second cleaning device formed as a squeegee (18) located at a second end of a handle (12) and teaches that the squeegee (18) may be “rotatably or shiftably attached to the second end of the handle 12 in a manner similar to the attachment described herein between the handle 12 and the brush 14” (see Column 3, Lines 37-41). The examiner notes that manner in which brush 14 is “rotatably or shiftably attached” to handle 14 was previously described as being “shiftable about the brush mount between a first orientation in which the brush extends generally parallel to the handle” (see Figure 1) “and a second orientation in which the brush extends generally perpendicular to the handle” (see Figure 2 and Column 1, Lines “rotatably or shiftably attached” to handle 14, it does not teach that the second squeegee blade is positioned vertically downward from the longitudinal axis of the handle such that it is orientated in an opposite direction from a first squeegee and also lacks disclosing that the second squeegee blade is generally orientated at angle of less than 50° and greater than 40°.Thus, there has been no prior art found that teach or suggest of providing that the first squeegee blade of the first cleaning device is positioned vertically upward from a longitudinal axis of the handle and the second squeegee blade of the second cleaning device is positioned vertically downward from the longitudinal axis of the handle such that they are generally orientated in an opposite direction from one another. Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723